Exhibit 10.5.6

EHEALTH, INC. 2006 EQUITY INCENTIVE PLAN

NOTICE OF ANNUAL OUTSIDE DIRECTOR STOCK UNIT GRANT

You have been granted the following Stock Unit award covering shares of the
Common Stock of eHealth, Inc. (the “Company”). Each Unit is equivalent to one
share of Common Stock of the Company (a “Share”) for purposes of determining the
number of Shares subject to this award. None of the restricted Stock Units will
be issued (nor will you have the rights of a stockholder with respect to the
underlying shares) until the vesting conditions described below are satisfied.
Additional terms of this grant are as follows:

 

Name of Participant:

   «Name»

Total Number of Shares:

   1,625

Date of Grant:

   «DateGrant»

Vesting Schedule:

   100% of the Shares covered by this award shall vest on the day prior to the
Company’s next annual stockholder meeting, subject to your continued Service
through such vesting date. In addition, this restricted Stock Unit becomes 100%
vested if the Company is subject to a “Change in Control” (as defined in the
Plan) before your Service terminates.

You and the Company agree that this Stock Unit award is granted under, and
governed by the terms and conditions of, the 2006 Equity Incentive Plan (the
“Plan”) and the Stock Unit Award Agreement, both of which are attached to and
made a part of this document.

You further agree that the Company may deliver by email all documents relating
to the Plan or this award (including, without limitation, prospectuses required
by the Securities and Exchange Commission) and all other documents that the
Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements). You also agree that the
Company may deliver these documents by posting them on a website maintained by
the Company or by a third party under contract with the Company. If the Company
posts these documents on a website, it will notify you by email.

 

PARTICIPANT:     EHEALTH, INC.       By:         Title:    